DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 9, 14, 15, 16 and 18 of U.S. Patent No. 10,910,389. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 2-19 are either anticipated by, or would have been obvious over, the reference claims.
Regarding claim 2: Claim 1 of the patent recites a memory structure, comprising: a memory array formed on a first surface of a substrate (claim 1, lines 2-3); 
support circuitry formed on a second surface of the substrate, the second surface of the substrate opposite the first surface of the substrate, the support circuitry comprising multiple transistors (claim 1, lines 4-7); and 

           a gate insulator lining the opening and defining a central insulator opening; 
           a conductive material extending within the opening and within the insulator and forming a gate; 
           a first annular diffusion region extending around the opening at the first surface of the substrate; 
                      a second annular diffusion region extending around the opening at the second surface of the substrate (claim 2); and 
                      a shallow trench insulation (STI) region separating the first annular diffusion regions of the first and second substrate transistors from one another at the first surface of the substrate (claim 9).
Regarding claim 3: Claim 9 of the patent recites the memory structure of claim 2, further comprising a second STI region separating the second annular diffusion regions of the first and second transistors from one another at the second surface of the substrate.
Regarding claim 4: It would have been obvious to one of ordinary skill in the art to recognize that the limitation of “wherein the second substrate transistor is placed and configured to generate, when biased, a depletion region extending toward the first substrate transistor.” is only the functional limitation.

Regarding claims 6 and 7: It would have been obvious to one of ordinary skill in the art to recognize that the limitations of “wherein the third, fourth, and fifth substrate transistors are configured to further generate, when biased, depletion regions extending toward the first transistor.” and “wherein second, third, fourth, and fifth substrate transistors are arranged relative to the first transistor to facilitate the depletion regions, when formed, causing a reduced voltage threshold Vth for the first substrate transistor.’ aree only functional limitations.
Regarding claim 8: Claims 1 and 14 of the patent recite a memory apparatus, comprising:
a memory array formed on a first surface of a substrate;
support circuitry formed on a second surface of the substrate, the second surface of the substrate opposite the first surface of the substrate, the support circuitry 
one or more substrate openings in the substrate and containing an insulator material (claim 14);
a diffusion region in the substrate and isolated by the insulator material, wherein the diffusion region is doped to form a first polarity semiconductor gate material of the SGT (claim 14);
an opening in the gate material lined with a dielectric, forming a dielectric opening (claim 14), and
a semiconductor channel material extending within the dielectric opening, the semiconductor channel material doped to form an opposite polarity semiconductor from the gate material, wherein opposite ends of the semiconductor channel material form source/drain regions of the SGT (claim 14).
Regarding claims 9-11: It would have been obvious to one of ordinary skill in the art to recognize that there are a source contact, a drain contact and a gate contact to form a transistor.
Regarding claim 12: Claim 15 of the patent recites the memory apparatus of claim 8, wherein the SGT is configured as a relatively high voltage transistor for supplying at least one of program and erase voltages for the memory array.
Regarding claim 13: Claim 16 of the patent recites the memory apparatus of claim 8, wherein the SGT is configured to act as a control gate driver, and is coupled to a tier of control gates of the memory array.

Regarding claim 15: Claims 1 and 2 of the patent recite a memory structure, comprising:
a memory array formed over a first surface of a substrate;
support circuitry formed over a second surface of the substrate, the second surface of the substrate opposite the first surface of the substrate;
multiple substrate transistors formed in the substrate in association with respective openings in the substrate, the substrate transistors respectively including,
a conductive material extending within an opening in the substrate and defining an annular opening around the conductive material;
a gate insulator lining the annular opening and a conductive gate material extending within the opening and over the gate insulator to form a gate;
a first annular diffusion region extending around the opening at the first surface of the substrate to form a drain of the substrate transistor, the first annular diffusion region separated by a dielectric from the gate material; and
a second diffusion region beneath the conductive material, and separated from the gate material by the gate insulator, the second diffusion region forming a source of the substrate transistor.

Regarding claim 17: It would have been obvious to one of ordinary skill in the art to recognize that the substrate transistor is coupled to select gates in a first tier of the memory array extending above the first surface to serve as a select gate driver to drive a voltage to memory strings of the memory array.
Regarding claim 18: Claim 1 of the patent recites a memory structure, comprising:
a memory array formed over a first surface of a substrate;
support circuitry formed over a second surface of the substrate, the second surface of the substrate opposite the first surface of the substrate (claim 1); and
multiple substrate transistors formed in the substrate in association with respective openings in the substrate, the substrate transistors respectively including (claim 10),
an annular control gate material (conductive material) extending within an annular opening in the substrate, the annular control gate material isolated from the substrate by a dielectric (insulative material) within the annular opening (claim 4);
a first diffusion region in the substrate within a center region of the annular control gate material, the first diffusion region doped to an opposite polarity from the substrate to form a source region of the substrate transistor at the first surface of the substrate; and

Regarding claim 19: Claim 4 of the patent recites the memory structure of claim 18, wherein the annular opening in the substrate is lined with a dielectric (insulative material), and wherein the dielectric lining isolates the annular control gate material from the first diffusion region, from the substrate, and from the second annular diffusion region.
Claims 2-6 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 6, 10 and 11 of U.S. Patent No. 10,319,729. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 2-19 are either anticipated by, or would have been obvious over, the reference claims.
Regarding claim 2: Claim 1 of the patent recites a memory structure, comprising: a memory array formed on a first surface of a substrate (claim 1, lines 4-5); 
support circuitry formed on a second surface of the substrate, the second surface of the substrate opposite the first surface of the substrate, the support circuitry comprising multiple transistors (claim 1, line 11); and 
first and second substrate transistors formed in the substrate in association with a respective opening in the substrate, the first and second substrate transistors respectively including (claim 10), 

           a conductive material extending within the opening and within the insulator and forming a gate (claim 10, lines 8-9); 
           a first annular diffusion region extending around the opening at the first surface of the substrate (claim 6); 
                      a second annular diffusion region extending around the opening at the second surface of the substrate (claim 6); and 
                      a shallow trench insulation (STI) region separating the first annular diffusion regions of the first and second substrate transistors from one another at the first surface of the substrate (claim 11).
Regarding claim 3: Claim 11 of the patent recites the memory structure of claim 2, further comprising a second STI region separating the second annular diffusion regions of the first and second transistors from one another at the second surface of the substrate.
Regarding claim 4: It would have been obvious to one of ordinary skill in the art to recognize that the limitation of “wherein the second substrate transistor is placed and configured to generate, when biased, a depletion region extending toward the first substrate transistor.” is only a functional limitation. 
Regarding claim 5: It would have been obvious to one of ordinary skill in the art to recognize that the multiple substrate transistors in claim 10 of the patent include third, fourth, and fifth substrate transistors also spaced at the first distance from the first substrate transistor, wherein the third, fourth, and fifth substrate transistors each 
Regarding claim 6: It would have been obvious to one of ordinary skill in the art to recognize that the limitations of “wherein the third, fourth, and fifth substrate transistors are configured to further generate, when biased, depletion regions extending toward the first transistor.” and “wherein second, third, fourth, and fifth substrate transistors are arranged relative to the first transistor to facilitate the depletion regions, when formed, causing a reduced voltage threshold Vth for the first substrate transistor.’ are only functional limitations.
Regarding claim 15: Claims 1 and 2 of the patent recite a memory structure, comprising:
a memory array formed over a first surface of a substrate;
support circuitry formed over a second surface of the substrate, the second surface of the substrate opposite the first surface of the substrate (claim 1);
multiple substrate transistors formed in the substrate in association with respective openings in the substrate (claim 10), the substrate transistors respectively including,

a gate insulator lining the annular opening and a conductive gate material extending within the opening and over the gate insulator to form a gate (claim 4);
a first annular diffusion region extending around the opening at the first surface of the substrate to form a drain of the substrate transistor, the first annular diffusion region separated by a dielectric from the gate material (claim 6); and
a second diffusion region beneath the conductive material, and separated from the gate material by the gate insulator, the second diffusion region forming a source of the substrate transistor (claim 6).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fujii (US 2015/0060971) discloses a nonvolatile semiconductor memory device and method of manufacturing the same.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN HOANG whose telephone number is (571)272-1779. The examiner can normally be reached 7:30AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUAN HOANG/Primary Examiner, Art Unit 2827